DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/354,257 filed on 03/15/2019. Claims 1-18 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A work platform for a personnel lift, the work platform comprising:
a floor structure;
a safety rail coupled with the floor structure and defining a personnel work area;
a control panel area including a control panel;
a barrier having at least one end that is detachably secured adjacent the control panel area; and
a switch that is configured to provide a trip indication in response to detecting an application of a trip force to the barrier, wherein the trip indication modifies operation of the personnel lift, wherein the at least one end of the barrier is configured to separate from adjacent the control panel area upon an application of a predetermined force to allow an operator to pass through a space previously occupied by the barrier."
This language is vague and indefinite for at least the following reasons:
Intended Use: The claim contains the following language that is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use:
“[a switch] that is configured to provide a trip indication … barrier”
“… in response to detecting an application of a trip force to the barrier”
“ … wherein the trip indication modifies operation of the personnel lift”
“[wherein the at least one end of the barrier is configured to separate from adjacent the control panel area upon an application of a predetermined force] to allow an operator to pass through a space previously occupied by the barrier.”
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Generally Unclear: The language recited in the paragraphs above are further unclear for at least the following reasons:
The language “a switch that is configured to provide a trip indication … ” is vague and indefinite as it is unclear “what/where” the trip indication is “provided to”.
The language “[a switch that is configured to provide a trip indication] in response to detecting an application of a trip force to the barrier” is vague and indefinite as it is unclear whether the claim is intended to affirmatively require the step of “detecting an application of a trip force to the barrier” or whether the language is intentionally drafted as an expression of intended use, excluding this step from the scope of this claim.
The language “the trip indication modifies operation of the personnel lift” is vague and indefinite as it is unclear whether the personnel lift is operated, and furthermore, whether (and if so, how?) “the trip indication” modifies operation of the personnel lift, or whether a computer/processor modifies the operation of the personnel lift based on the trip indication.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A work platform for a personnel lift, the work platform comprising:
a floor structure;
a safety rail coupled with the floor structure and defining a personnel work area;
a control panel area including a control panel;
a barrier having at least one end that is detachably secured adjacent the control panel area; and
a switch [that is intended to provide a trip indication [intended in response to detecting an application of a trip force to the barrier], [wherein is intended to be operated based upon the trip indication], wherein the at least one end of the barrier is configured to separate from adjacent the control panel area upon an application of a predetermined force [intended to allow an operator to pass through a space previously occupied by the barrier]]."
Claims 2-11 are further rejected as depending on this claim.

Claim 2 recites: "The work platform according to claim 1, further comprising a controller configured to modify operation of the personal lift in response to receiving the trip indication from the switch."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The work platform according to claim 1, further comprising a controller configured to modify operation of the personal lift [intended in response to receiving the trip indication from the switch]."

Claim 9 recites: "The work platform of claim 1 in combination with the personnel lift, the personnel lift comprising:
a vehicle chassis;
a lifting assembly secured to the vehicle chassis, wherein the work platform is attached to the lifting assembly;
a control panel disposed in the control panel area, the control panel including an operator input implement;
driving components cooperable with the lifting assembly for lifting and lowering the work platform; and
a controller communicating with the driving components, the control panel, and the switch, the controller being configured to control operation of the driving components based on signals from the operator input implement and the switch."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
It is unclear whether the claim is directed to a work platform (of claim 1?) intended to be operated with a personnel lift, a personnel lift intended to be operated with a work platform, or thirdly, a system comprising a work platform and a personnel lift.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A system comprising:
a work platform; and
a personnel lift; 
wherein the personnel lift comprises 
a vehicle chassis;
a lifting assembly secured to the vehicle chassis, wherein the work platform is attached to the lifting assembly;
a control panel disposed in a control panel area, the control panel including an operator input implement;
driving components cooperable with the lifting assembly [intended for lifting and lowering the work platform]; and
a controller communicating with a switch, the controller being configured to control operation of the driving components based on signals from the operator input implement and the switch."
Claims 10-11 are further rejected as depending on this claim.

Claim 12 recites: "A personnel lift comprising:
a work platform including:
a floor structure, 
a safety rail coupled with the floor structure and defining a personnel work area, 
a control panel area, 
a barrier secured to the control panel area, and 
a switch cooperable with the barrier, the switch being configured to trip upon an application of a force to the barrier, wherein at least one end of the barrier is detachable from the control panel area upon an application of a predetermined force such that the barrier at least partially separates from the work platform to allow an operator to pass through a space previously occupied by the barrier;
a vehicle chassis;
a lifting assembly secured to the vehicle chassis, wherein the work platform is attached to the lifting assembly;
a control panel disposed in the control panel area, the control panel including an operator input implement;
driving components cooperable with the lifting assembly for lifting and lowering the work platform; and
a controller communicating with the driving components, the control panel, and the switch, the controller being configured to control operation of the driving components based on signals from the operator input implement and the switch, wherein the controller is programmed to initiate a reversal function and reverse a last operation when the switch is tripped."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A personnel lift comprising:
a work platform including:
a floor structure, 
a safety rail coupled with the floor structure and defining a personnel work area, 
a control panel area, 
a barrier secured to the control panel area, and 
a switch cooperable with the barrier, the switch being configured to trip upon an application of a force to the barrier, wherein at least one end of the barrier is detachable from the control panel area upon an application of a predetermined force such that the barrier at least partially separates from the work platform [intended to allow an operator to pass through a space previously occupied by the barrier];
a vehicle chassis;
a lifting assembly secured to the vehicle chassis, wherein the work platform is attached to the lifting assembly;
a control panel disposed in the control panel area, the control panel including an operator input implement;
driving components cooperable with the lifting assembly [intended for lifting and lowering the work platform]; and
a controller communicating with the driving components, the control panel, and the switch, the controller being configured to control operation of the driving components based on signals from the operator input implement and the switch, wherein the controller is programmed to initiate a reversal function and reverse a last operation when the switch is tripped."
Claim 13 is further rejected as depending on this claim.

Claim 14 recites: "A personnel lift including a work platform, the work platform having a floor structure, a safety rail coupled with the floor structure and defining a personnel work area, a control panel area, a barrier associated with the control panel area, and a switch cooperable with the barrier that is configured to trip upon an application of a predetermined force to the barrier, the personnel lift comprising:
a vehicle chassis;
a lifting assembly secured to the vehicle chassis, wherein the work platform is attached to the lifting assembly;
a control panel disposed in the control panel area, the control panel including an operator input implement and a go switch to enable operator input;
driving components cooperable with the lifting assembly for lifting and lowering the work platform; and
a controller communicating with the driving components, the control panel, and the switch, the controller controlling operation of the driving components based on signals from the operator input implement and the switch, 
wherein the controller is programmed to initiate a reversal function and reverse a last operation when the switch is tripped, and the controller is programmed to disable all functions after the reversal function is complete until functions are re-engaged with the go switch and the operator input implement when the switch is released."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A personnel lift including a work platform, the work platform having a floor structure, a safety rail coupled with the floor structure and defining a personnel work area, a control panel area, a barrier associated with the control panel area, and a switch cooperable with the barrier that is configured to trip upon an application of a predetermined force to the barrier, the personnel lift comprising:
a vehicle chassis;
a lifting assembly secured to the vehicle chassis, wherein the work platform is attached to the lifting assembly;
a control panel disposed in the control panel area, the control panel including an operator input implement and a go switch [intended to enable operator input];
driving components cooperable with the lifting assembly [intended for lifting and lowering the work platform]; and
a controller communicating with the driving components, the control panel, and the switch, the controller controlling operation of the driving components based on signals from the operator input implement and the switch, 
wherein the controller is programmed to initiate a reversal function and reverse a last operation when the switch is tripped, and the controller is programmed to disable all functions after the reversal function is complete until functions are re-engaged with the go switch and the operator input implement when the switch is released."
Claims 15-18 are further rejected as depending on this claim.

Claim 15 recites: "A personnel lift according to claim 14, wherein the control panel comprises a switch override, and wherein when the switch remains tripped after the reversal function is complete, the controller is programmed to override a signal from the switch when the switch override is activated and held and when the operator engages the go switch and the operator input element sequentially."
This language is vague and indefinite as it is unclear whether the language “A personnel lift according to claim 14” is intended to be directed towards “the personnel lift of claim 14” and affirmatively require all of the limitations of claim 14, or whether this language is deliberately articulated to be directed toward “a personnel lift” distinct from, but not incompatible with, the personnel lift of claim 14.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The personnel lift of claim 14, wherein the control panel comprises a switch override, and wherein when the switch remains tripped after the reversal function is complete, the controller is programmed to override a signal from the switch when the switch override is activated and held and when the operator engages the go switch and the operator input element sequentially."
Claims 16-17 are further rejected as depending on this claim.

Claim 16 recites: "A personnel lift according to claim 15, wherein the controller is programmed to override the reversal function upon activation of the switch override, wherein when the switch override is activated and held, the controller enables hydraulic functions when the go switch and operator input implement are re-engaged sequentially."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 15 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The personnel lift of claim 15, wherein the controller is programmed to override the reversal function upon activation of the switch override, wherein when the switch override is activated and held, the controller enables hydraulic functions when the go switch and operator input implement are re-engaged sequentially."

Claim 17 recites: "A personnel lift according to claim 15, wherein the controller is programmed to prevent disabling of the reversal function before the switch is tripped regardless of whether the switch override is pressed or released."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 15 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The personnel lift of claim 15, wherein the controller is programmed to prevent disabling of the reversal function before the switch is tripped regardless of whether the switch override is pressed or released."

Claim 18 recites: “A personnel lift according to claim 14, wherein the controller is programmed to stop the reversal function when the switch changes from trip status to non-trip status before a maximum reversal function time is elapsed.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 15 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The personnel lift of claim 14, wherein the controller is programmed to stop the reversal function when the switch changes from trip status to non-trip status before a maximum reversal function time is elapsed.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowden (US 2010/0200332 A1).

Regarding claim 1, Bowden discloses a work platform for a personnel lift (see e.g. at least Abstract, Fig. 1, 12, 14-15, and related text), the work platform comprising:
a floor structure (e.g. at least floor, see e.g. at least ¶ 11, Fig. 1-4, 6-9, 12, and related text);
a safety rail coupled with the floor structure and defining a personnel work area (e.g. at least guard rail 28, 30, fence rail, hand rail 70, see e.g. at least ¶ 12-14, 49, Fig. 2-9, 12-15, and related text);
a control panel area (e.g. at least cage 6, see e.g. at least Fig. 1-5, and related text) including a control panel (e.g. at least control console 32, see e.g. at least ¶ 49, Fig. 2-5, and related text);
a barrier having at least one end that is detachably secured adjacent the control panel area (e.g. at least fence assembly 25, see e.g. at least Abstract, ¶ 8, 12, Fig. 2-10, and related text); and
a switch (e.g. at least crush sensor, sensor switch 76, see e.g. at least ¶ 23-27, 56, 68-73, Fig. 2-5, 12-17, and related text) [that is intended to provide a trip indication [intended in response to detecting an application of a trip force to the barrier] (id.), [wherein the personnel lift is intended to be operated based upon the trip indication (id.),] wherein the at least one end of the barrier is configured to separate from adjacent the control panel area upon an application of a predetermined force (e.g. at least gate 54, see e.g. at least ¶ 14-15, 21-23, 63-66, 72, cl. 11, 19, Fig. 6-10, 16-17, and related text) [intended to allow an operator to pass through a space previously occupied by the barrier] (id.)].

Regarding claim 2, Bowden discloses a controller configured to modify operation of the personal lift [intended in response to receiving the trip indication from the switch] (see e.g. at least ¶ 23-27, 56, 68-73, cl. 11, 19, Fig. 2-5, 12-17, and related text).

Regarding claim 3, Bowden discloses that the predetermined force is greater than the trip force (see e.g. at least ¶ 23-27, 56, 68-73, cl. 11, 19, Fig. 2-10, 12-17, and related text).

Regarding claim 4, Bowden discloses that the barrier and the switch are positioned between the personnel work area and the safety rail (see e.g. at least ¶ 23-27, 56, 68-73, Fig. 2-10, 12-17, and related text).

Regarding claim 5, Bowden discloses that relative to the floor structure, the barrier and the switch are positioned above and in front of the control panel area (see e.g. at least ¶ 23-27, 56, 68-73, Fig. 2-10, 12-17, and related text).

Regarding claim 6, Bowden discloses that the barrier comprises a switch bar secured adjacent the control panel area (see e.g. at least ¶ 23-27, 56, 68-73, Fig. 2-10, 12-17, and related text).

Regarding claim 7, Bowden discloses that the switch comprises a platform switch assembly attached to the switch bar (see e.g. at least ¶ 23-27, 56, 68-73, Fig. 2-10, 12-17, and related text).

Regarding claim 8, Bowden discloses that the barrier is positioned across the control panel area (see e.g. at least ¶ 23-27, 56, 68-73, Fig. 2-10, 12-17, and related text).

Regarding claim 9, Bowden discloses a system (see e.g. at least Abstract, Fig. 1, and related text) comprising:
a work platform (e.g. at least cage 6, see e.g. at least Fig. 1, and related text); and
a personnel lift (e.g. at least lifting structure 5, see e.g. at least ¶ 47, Fig. 1, and related text);
wherein the personnel lift comprises:
a vehicle chassis (e.g. at least wheeled base 2, see e.g. at least ¶ 47, Fig. 1, and related text);
a lifting assembly secured to the vehicle chassis (e.g. at least lifting structure 5, boom 4, see e.g. at least ¶ 47, Fig. 1, and related text), wherein the work platform is attached to the lifting assembly (id.);
a control panel (e.g. at least control console 32, see e.g. at least ¶ 49, Fig. 2-5, and related text) disposed in a control panel area (e.g. at least cage 6, see e.g. at least Fig. 1-5, and related text), the control panel including an operator input implement (see e.g. at least ¶ 49, Fig. 2-5, and related text);
driving components cooperable with the lifting assembly [intended for lifting and lowering the work platform] (see e.g. at least ¶ 47-49, Fig. 1, 3, 8-9, 12-16, and related text); and
a controller communicating with driving components, the control panel, and a switch, the controller being configured to control operation of the driving components based on signals from the operator input implement and the switch (see e.g. at least ¶ 23-27, 56, 68-73, cl. 11, 19, Fig. 2-5, 12-17, and related text).

Regarding claim 10, Bowden discloses that the controller is programmed to shut down the driving components when the switch is tripped (see e.g. at least ¶ 23-27, 56, 68-73, cl. 11, 19, Fig. 2-5, 12-17, and related text).

Regarding claim 11, Bowden discloses that the controller is programmed to modify operating parameters of the driving components when the switch is tripped (see e.g. at least ¶ 23-27, 56, 68-73, cl. 11, 19, Fig. 2-5, 12-17, and related text).

Regarding claim 12, Bowden discloses a personnel lift (see e.g. at least Abstract, Fig. 1, and related text) comprising:
a work platform a work platform (e.g. at least cage 6, see e.g. at least Fig. 1, and related text) including:
a floor structure (e.g. at least floor, see e.g. at least ¶ 11, Fig. 1-4, 6-9, 12, and related text), 
a safety rail coupled with the floor structure and defining a personnel work area (e.g. at least guard rail 28, 30, fence rail, hand rail 70, see e.g. at least ¶ 12-14, 49, Fig. 2-9, 12-15, and related text), 
a control panel area (e.g. at least cage 6, see e.g. at least ¶ 49, Fig. 1-5, and related text), 
a barrier secured to the control panel area (e.g. at least fence assembly 25, see e.g. at least Abstract, ¶ 8, 12, Fig. 2-10, and related text), and 
a switch cooperable with the barrier (e.g. at least crush sensor, sensor switch 76, see e.g. at least ¶ 23-27, 56, 68-73, Fig. 2-5, 12-17, and related text), the switch being configured to trip upon an application of a force to the barrier (id.), wherein at least one end of the barrier is detachable from the control panel area upon an application of a predetermined force such that the barrier at least partially separates from the work platform (e.g. at least gate 54, see e.g. at least ¶ 14-15, 21-23, 63-66, 72, cl. 11, 19, Fig. 6-10, 16-17, and related text) [intended to allow an operator to pass through a space previously occupied by the barrier] (id.);
a vehicle chassis (e.g. at least wheeled base 2, see e.g. at least ¶ 47, Fig. 1, and related text);
a lifting assembly secured to the vehicle chassis (e.g. at least lifting structure 5, boom 4, see e.g. at least ¶ 47, Fig. 1, and related text), wherein the work platform is attached to the lifting assembly (id.);
a control panel (e.g. at least control console 32, see e.g. at least ¶ 49, Fig. 2-5, and related text) disposed in a control panel area (e.g. at least cage 6, see e.g. at least Fig. 1-5, and related text), the control panel including an operator input implement (see e.g. at least ¶ 49, Fig. 2-5, and related text);
driving components cooperable with the lifting assembly [intended for lifting and lowering the work platform] (see e.g. at least ¶ 47-49, Fig. 1, 3, 8-9, 12-16, and related text); and
a controller communicating with the driving components, the control panel, and the switch, the controller being configured to control operation of the driving components based on signals from the operator input implement and the switch (see e.g. at least ¶ 23-27, 56, 68-73, cl. 11, 19, Fig. 2-5, 12-17, and related text), wherein the controller is programmed to initiate a reversal function and reverse a last operation when the switch is tripped (see e.g. at least ¶ 23-27, 56, 68-73, cl. 11, 19, Fig. 2-5, 12-17, and related text).

Regarding claim 13, Bowden discloses that the controller is programmed to continue the reversal function until the reversal function is stopped (see e.g. at least ¶ 23-27, 56, 68-73, cl. 11, 19, Fig. 2-5, 12-17, and related text).

Regarding claim 14, Bowden discloses a personnel lift including a work platform, the work platform having a floor structure, a safety rail coupled with the floor structure and defining a personnel work area, a control panel area, a barrier associated with the control panel area, and a switch cooperable with the barrier that is configured to trip upon an application of a predetermined force to the barrier (see e.g. at least Abstract, Fig. 1, and related text), the personnel lift comprising:
a vehicle chassis (e.g. at least wheeled base 2, see e.g. at least ¶ 47, Fig. 1, and related text);
a lifting assembly secured to the vehicle chassis (e.g. at least lifting structure 5, boom 4, see e.g. at least ¶ 47, Fig. 1, and related text), wherein the work platform is attached to the lifting assembly (id.);
a control panel (e.g. at least control console 32, see e.g. at least ¶ 49, Fig. 2-5, and related text) disposed in the control panel area (e.g. at least cage 6, see e.g. at least Fig. 1-5, and related text), the control panel including an operator input implement and a go switch [intended to enable operator input] (see e.g. at least ¶ 23-27, 49, 56, 68-73, cl. 11, 19, Fig. 2-5, 12-17, and related text;
driving components cooperable with the lifting assembly [intended for lifting and lowering the work platform] (see e.g. at least ¶ 47-49, Fig. 1, 3, 8-9, 12-16, and related text); and
a controller communicating with the driving components, the control panel, and the switch, the controller controlling operation of the driving components based on signals from the operator input implement and the switch (see e.g. at least ¶ 23-27, 56, 68-73, cl. 11, 19, Fig. 2-5, 12-17, and related text), 
wherein the controller is programmed to initiate a reversal function and reverse a last operation when the switch is tripped (see e.g. at least ¶ 23-27, 56, 68-73, cl. 11, 19, Fig. 2-5, 12-17, and related text), and the controller is programmed to disable all functions after the reversal function is complete until functions are re-engaged with the go switch and the operator input implement when the switch is released (see e.g. at least ¶ 23-27, 56, 68-73, cl. 11, 19, Fig. 2-5, 12-17, and related text).
 
Regarding claim 15, Bowden discloses that the control panel comprises a switch override (see e.g. at least ¶ 23-27, 56, 68-73, cl. 11, 19, Fig. 2-5, 12-17, and related text), and wherein when the switch remains tripped after the reversal function is complete (id.), the controller is programmed to override a signal from the switch when the switch override is activated and held and when the operator engages the go switch and the operator input element sequentially (id.).

Regarding claim 16, Bowden discloses that the controller is programmed to override the reversal function upon activation of the switch override (see e.g. at least ¶ 23-27, 56, 68-73, cl. 11, 19, Fig. 2-5, 12-17, and related text), wherein when the switch override is activated and held, the controller enables hydraulic functions when the go switch and operator input implement are re-engaged sequentially (id.).

Regarding claim 17, Bowden discloses that the controller is programmed to prevent disabling of the reversal function before the switch is tripped regardless of whether the switch override is pressed or released (see e.g. at least ¶ 23-27, 56, 68-73, cl. 11, 19, Fig. 2-5, 12-17, and related text).

Regarding claim 18, Bowden discloses that the controller is programmed to stop the reversal function when the switch changes from trip status to non-trip status before a maximum reversal function time is elapsed (see e.g. at least ¶ 23-27, 56, 68-73, cl. 11, 19, Fig. 2-5, 12-17, and related text).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,586,799 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘799 claims the scope of claims 1-18 of the instant invention by using different terminology.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662